Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Non-Final Office Action based on application 16/490739 response filed 04/28/2022.     
Claims 1-5, 7, & 11, 13-16 have been examined and fully considered.
Response to Arguments
Applicant's arguments filed 04/28/2022 have been fully considered but they are not persuasive.
The examiner acknowledges that she was hopeful that adding NMR would be sufficient to overcoming the prior rejections, namely the 101- however since the additional amendments other than NMR were not presented/discussed in the interview dated 03/07/2021—further consider was needed after which the 101 was maintained- detailed in the rejection below. In summary—while before—in the instant independent claim—the only active/step was the detection step, and now other active method steps are included…including calculation of risk, and outputting. Therefore the NMR detection—as non specifically claimed—with no indication of how the samples are processed prior to detection or how one would know if particular markers are detected by the NMR, or specific NMR settings, as claimed—just reads as a random data pull. Therefore- for these reasons and the reasons in the rejection below, the 101 rejection is maintained.
The 112 rejections are maintained, and clarified further as shown below due to the amendments made 04/2/2022.
Declaration/Affidavit by Dr. Fuhrmann
The examiner has reviewed the declaration dated 04/28/2022 by Dr. Furhmann. It is very helpful from a point of understanding the invention—however it is not convincing as far as the instant claim language goes. There are clarity issues with the claims as shown below, and after further consideration the 101 rejection is also maintained in light of the instant amendments. 
Both applicant and applicant’s representative argue about the reciting of an NMR meaning that a computer is also used in the claim—the examiner disagrees as far as clear patent language goes. Though the examiner understands that computers are necessary for NMR analysis—language indicating such must be made clear in the claim. Though NMR’s are always used with computer--- and NMR is not actually a computer itself. Data can be pulled from the analysis of an NMR- but the NMR does not do the calculation analysis itself- it is a programmed computer/processor  or a program on a computer/software that communicates with the NMR. 
With respect to the prior art, applicant has instantly amended “urine,” into the claim and has also argued that the SCHELLMANN reference which was priorly used to teach of alanine does not use a urine sample and also that the alanine taught by SCHELLMANN would not include AGXT2- alanine-glyoxylate aminotransferase 2).

With respect to the prior art, applicant will have an easier time overcoming it, if they add more detail to the claims to overcome the 112 and 101 rejections. Further with respect to the prior art—applicant makes no arguments about the PFAHLERT primary reference. Further, applicant argues with respect to the secondary reference SCHNELLMANN that the prior art does not teach urea or alanine. The examiner disagrees, as SCHNELLMANN et al. do teach of urea and alanine(paragraphs 0026-- & 0048, which applicant acknowledges).
All claims remain rejected.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition ofmatter, or any new and useful improvement thereof, may obtain a patent therefor, subject to theconditions and requirements of this title.
1. The claimed invention of Claims 1-5, 7, & 11, 13-16(and claims dependent therefrom) are directed to non-statutory subject matter. 
The invention of instant claims 1-5, 7, & 11, 13-16 are drawn towards methods to measure/detect a plethora of natural markers/compounds, and the claims recite the judicial exception of an abstract idea/ natural correlation (mental calculation of “risk,” of kidney rejection based on the natural levels of a subset of claimed marker compounds. As instantly claimed, applicant has claimed that NMR is used to detect a subset of the claim maker compounds. 
In amendments dated 04/2/2022— in addition to newly specifying NMR detection in the claims, applicant has further added a significant amount of claim limitations, specifying calculations—and thereby changing what the method is drawn to from detection seeming to be the main focus of the claim as far as active steps included-- to the main focus being the calculation of risk.
	With respect to the “wherein calculating,” step, and the “wherein outputting,” step, applicant claims—“outputting,” but there is no computer or processor claimed- so this reads on a mental process/abstract idea/mathematical calculations. Further—the NMR detection—as claimed does not currently cause a change/decision in a next active/non mental/abstract step (for example a specific treatment decision based on the marker determination deeming the patient as at risk of kidney rejection). As claimed—the NMR seems to act only as a random data pull for the abstract calculation.
Therefore-there is nothing in the claim language which results in more than the recited judicial exception abstract idea, and the claims read as that applicant is attempting to tie up the natural correlation of calculating risk of kidney rejection, and therefore these claims are not patent eligible as claimed. 
See MPEP 2106.04.
Alice Corp. v. CLS Bank, and In re Alappat
See in re Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. __,132 S.Ct. 1289, 101 USPQ2d 1961 (2012) (Mayo). Also, process claims that aredirected to abstract ideas, such as the claims in Bilski v. Kappos & MPEP § 2106.01. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 11, 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to Claims 1 & 11, it is unclear how one of ordinary skill in the art utilizes the determined concentration of the markers. Do particular amounts/concentrations of the markers indicate different things about the patient (higher risk for rejection versus lower risk for rejection, or no risk for rejection)? If so—this is not claimed, so this is not clear. It is not clear how one would calculate and “output” a risk since not computer or processor is claimed, and specifically, no programming of a computer/processor is claimed, and no equation—or clear indication of what the equation used to calculate the risk might be is claimed, other than “ a risk equation,” which is not clear as to what this includes and would not allow one to utilize this invention without undue experimentation—as the claims as written would leave one guessing as to the appropriate weighting factors to use for which markers, and also of how to calculate the risk by what equation. 
Further for Claims 1 & 11- “substance- specific weighting,” and “specific risk,” are not clear in the claim. What one person might consider, “substance-specific,” or “specific risk,” another might not. Therefore it is a relative term and not defined by the claim and requires correction.
With respect to Claim 7, it is confusing as claimed. Instant claim 1 claims a large number of possible markers. Claim 7 specifies that the markers are “only.”  The word “only” is confusing here. Correction is required- possibly by deleting “only”.
With respect to Claim 11, it recites, “with the provision,” which makes it unclear if there are other provisions, not claimed, that the claim is open to. This makes the metes and bound of the claim unclear. Also, the term “specific” in specific risk, is a relative word, which could mean different things to different people and is not defined in the claim, and is therefore unclear as to what scores indicate what type of risk for kidney rejection. 
With respect to Claim 16, it is unclear what a “decision support system,” is. As instantly claimed there is no computer or programmed device part, and therefore—is this a mental decision support system? This requires correction as is unclear in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



1. Claims 1-5, 7, & 11, 13-16  are rejected under 35 U.S.C. 103(a) as being obvious over PFAHLERT in WO 2012/045773(as cited on IDS dated 12/4/2019) in view of OTVOS in US 9541620.
	With respect to Claim 1 & 11, PFAHLERT et al. teach of a method for characterizing a sample, having the following steps: providing at least one analysis result having a plurality of values, wherein the analysis result was generated by the analysis of a sample by at least one analysis method; determining the value of at least one mathematic relation between at least two values of the plurality of values; generating a characterizing signature of the sample on the basis of the value of the at least one mathematic relation. PFHALERT et al. further teach that "characterizing" is to be understood in particular as the determination of the health status of an individual, the determination of the risk of an organ rejection after a transplantation, the determination of the organ function after an organ transplantation or organ damaging, the efficiency of an installation, a quality control, a purity test, a determination of fitness within the framework of a development of an active agent, an optimization for culture purposes, a clarification of origin or a quality assurance. PFHALERT et al. also teach of measuring with an NMR spectrometer(specification paragraphs 2  15-17). Suited organs for the pre-mentioned characterization possibilities are for example liver, kidney, spleen, lung and heart, in particular the kidney(Page 8, line 19-26). The invention further relates to a method for characterizing a system in which method the preceding method is used (abstract). PFAHLERT et al. further teach of a method for predicting rejection of a kidney using a biomarker signature measured in a urine sample, said signature comprising i.a. 3-hydroxy isovalerate, acetyl carnitine, alpha-glucose, hippurate, etc.((table 6-reading on at least three of the claimed substances). PFAHLERT et al. also teach of detecting dimethyl aminopurine(dimethyl amine)(Page 11, lines 14-20), and of calculating and determining and outputting a score with respect to a comparative signature(predetermined values)(Figure 23 and associated description which can be for kidney rejection). PFHALERT et al. but do not teach of detecting alanine, dimethylamine, glucuronate, or urate etc..
OTVOS et al. however is used to remedy this. OTVOS et al. teach of analyzing a urine sample by NMS(abstract), and further teach of detecting markers in urine(urea and alanine) for possible kidney transplant rejection(column 29, paragraph 2), teach of weighting the analysis and of fitting functions (Column 1, last paragraph, column 2, first paragraph). It would have been obvious to one of ordinary skill in the art to use the markers of OTVOS for detection of kidney transplant rejection in the method of PFAHLERT due to the known fact that these markers are known to be increase in diseased patients when comparison to healthy controls for people with kidney disease and due to the added benefit this could add to the accuracy of diagnosis(OTVOS, column 29, paragraph 2).
	With respect to Claim 2 & 5, PFAHLERT et al. teach of detecting urate (table 13), PFAHLERT et al. also teach of detecting dimethyl aminopurine(dimethyl amine), but does not teach of the detection of the other markers claimed(Page 11, lines 14-20). SCHNELLMANN et al. teach of detecting markers in urine(urea and alanine)(paragraph 0026 & 0048),
	With respect to Claim 3, OTVOS et al. teach of detecting markers in urine(urea and alanine)(column 29, paragraph 2).
	With respect to Claim 4, PFAHLERT et al. teach of detecting citrate concentration(Table 12).
With respect to Claim 7, PFAHLERT et al. further teach of a method for predicting rejection of a kidney using a biomarker signature measured in a urine sample, said signature comprising i.a. 3-hydroxy isovalerate, acetyl carnitine, alpha-glucose, hippurate, etc.((table 6-reading on at least three of the claimed substances). 
With respect to Claim 13, PFAHLERT et al. further teach of using a urine sample(Page 30, lines 30-37).
With respect to Claims 14-16, PFAJLERT et al. teach of a characterizing signature that can be used for an automatic total quantification of a spectrum, as far as a known or predetermined amount of a standard is present in the examined sample. In case of NMR spectroscopy as analysis method, a signal of defined height is caused by the predetermined amount of the standard (or another substance), the signal corresponding to a certain amount or number of protons. If now another known substance is present in the sample, also its amount can be determined since the number of protons for a molecule of this substance is known if the substance as such and its chemical structure are known. Consequently, the known substances contained in the sample can be quantified by co-measuring a standard. In order to enable the previously mentioned classification of the sample into a certain group, the method exhibits in a variant a further step in which the classification of the system into a predetermined category on the basis of the deviation between the signature and the comparative signature takes place. Such a classification can for example be effected by a support vector machine, wherein preferably no digital algorithm but an analogue algorithm is used to be able to detect intermediate conditions between single categories(Page 9, line 17-32)(this would make obvious applicants instant claiming of score calculation). Also OTVOS et al. teach of weighting (Column 1, last paragraph, column 2, first paragraph).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA M FRITCHMAN/Primary Examiner, Art Unit 1797